 BURNS SECURITY SERVICESBurns International Security Services, Inc. andPower Plant Police and Security Officers, Local1, Petitioner. Case 4-RC-1424520 July 1984DECISION AND ORDER REVOKINGCERTIFICATIONBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 29 June 1981 the National Labor RelationsBoard issued a Decision and Certification of Repre-sentative' in which it certified the Petitioner as theexclusive representative of certain employees of theEmployer for the purposes of collective bargaining.In Harrah's Marina Hotel & Casino, 267 NLRB1007 (1983), the Board found that the Federation ofSpecial Police and Law Enforcement Officers,with which the Petitioner is affiliated, and CasinoPolice and Security Officers, a sister local of thePetitioner, are not labor organizations. Thereafteron 12 December 1983 the Board issued a Notice toShow Cause why, in light of its findings in Har-rah's Marina, the Board's certification of the Peti-tioner as representative in the instant proceedingshould not be revoked. The Employer respondedto the Notice to Show Cause by renewing itsmotion for reconsideration of the Board's certifica-tion. The Petitioner did not respond.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.1 265 NLRB 959 (1981).In the course of determining in Harrah's Marina,above, that the Federation is not a labor organiza-tion the Regional Director received evidence thattends to show that the Petitioner has no independ-ent status sufficient to support a finding that it is abona fide labor organization although the Federa-tion is not. Thus the Regional Director took noticeof the apparently uncontradicted testimony of thePetitioner's president, William Wachholder, at thecriminal trial of Federation officers Daniel Cun-ningham and Herman Jaffe that Cunningham estab-lished the Petitioner and made Wachholder, hisfather-in-law, the nominal president but that Wach-holder never performed any functions as an officerof the Petitioner. In light of this evidence and inthe absence of independent evidence that the Peti-tioner exists for the purposes set forth in the Act orthat employees participate in the Petitioner to anysignificant extent, we conclude that the Petitioner'sinitial showing that it was a labor organization hasbeen rebutted and that on the record considered asa whole it has not demonstrated that it is a labororganization within the meaning of Section 2(5) ofthe Act. Accordingly, we shall revoke the certifi-cation.ORDEROn the basis of the above findings and the entirerecord in this case and taking official notice of therecord and findings in Harrah's Marina, above, theNational Labor Relations Board hereby orders thatthe certification of representative heretofore issuedin this proceeding is revoked.271 NLRB No. 66349